Citation Nr: 0021145	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for rectal pain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to a compensable evaluation for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in April 1997, 
following over 20 years and 6 months of active service.  This 
matter comes to the Board of Veterans' Appeals (the Board) on 
appeal from an August 1997, rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In that decision, inter alia, service 
connection was denied for prostatitis, rectal pain, and 
hearing loss.  Service connection was established for a left 
knee disorder, characterized as a loose body of the left 
knee, status post arthroscopy and arthrotomy, but was 
assigned a noncompensable evaluation, effective from May 1, 
1997.  The veteran subsequently perfected an appeal of those 
decisions.


FINDINGS OF FACT

1.  There is no competent medical evidence showing a current 
hearing disorder for VA compensation purposes.  

2.  There is no competent evidence of a diagnosis of a 
current disorder of the rectum.

3.  There is competent evidence of a current prostatitis 
disorder that is related to service, rendering the claim 
plausible or capable of substantiation.  

4.  The left knee can be fully extended and flexed from 0 to 
140 degrees, without current confirmed painful motion or 
evidence of subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a bilateral 
hearing disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1999).

2.  The veteran's claim of service connection for rectal pain 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of service connection for prostatitis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a compensable rating for left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 
DC 5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The veteran seeks service connection for prostatitis, rectal 
pain, and bilateral hearing loss.  He contends that he was 
diagnosed as having prostatitis and probable polyp in the 
ascending colon, and received ongoing treatment for those 
disorders during service.  He further argues that because of 
his military occupational specialty (MOS) in service he had 
several audiometric examinations, and that these examinations 
disclosed that he had mild high frequency hearing loss.  He 
argues that service connection should be granted on that 
basis.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

If the disorder is a chronic disease, such as sensorineural 
hearing loss, service connection may be granted if manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation or 
pension benefits certain criteria must be met.  Under 38 
C.F.R. § 3.385, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Court held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F3rd 1264 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Factual Background

Service medical records pertaining to the veteran's claim of 
service connection for prostatitis, reveal that he complained 
of painful urination dating from 1979.  In 1994, he was 
treated for prostatitis with antibiotics.  Examination in 
October 1995 revealed a normal prostate.  There was no other 
evidence of recurring infection or abnormal prostate noted 
throughout the remainder of the veteran's active service.  
Upon retirement examination in September 1996, the veteran 
reported that he continued to have pain from the area of the 
prostate.  Examination revealed that the prostate was normal.  

Service medical records pertaining to the claim of service 
connection for rectal pain reveal that in 1995, the veteran 
presented with complaints of rectal pain.  Examination in 
October 1995 revealed a normal prostate.  There were no 
rectal masses or hemorrhoids.  Subsequent diagnostic studies 
failed to disclose any abnormality or chronic disability to 
account for the veteran's complaints.  The veteran reported 
continued rectal pain on a daily basis at the time of his 
retirement examination in September 1996.  Clinical 
evaluation, however, revealed normal findings.  

Service medical records pertaining to the veteran's claim of 
service connection for a bilateral hearing loss show no 
clinical findings or diagnosis of a hearing loss for VA 
purposes.  38 C.F.R. § 3.385.  Audiometric testing at the 
time of service discharge examination showed pure tone 
thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
25
LEFT
5
10
20
25
30

Post-service medical records reveal that in July 1998, the 
veteran underwent a rectum and anus examination, a 
genitourinary examination, and an audiometric examination, 
for VA compensation and pension purposes.  

The report of the rectum and anus examination noted that the 
reason for the examination was for the evaluation of the 
veteran's rectum, anus and prostate.  The veteran reported a 
history of sharp and stabbing rectal pain approximately one 
to two times every four to six weeks.  The veteran also 
reported complaints of a genital urinary nature that had 
started 4 years prior, described as increased frequency, 
difficulty starting and maintaining an adequate stream, and 
some post-urination dribbling.  The veteran stated that he 
has some mild burning pain infrequently.  The examiner 
indicated that he had no pertinent records available, and 
that the veteran's complaints were based upon history 
provided by him.  Rectal examination revealed a normal 
sphincter tone with a slight bogginess over the prostate 
especially in the left inferior portion of the prostate.  
There was, however, no evidence of any masses or nodules and 
no tenderness over the entire prostate.  There was also no 
evidence of any external hemorrhoids or any masses within the 
rectal vault.  The examiner's impression was that the 
veteran's "history of having a change in his urinary 
frequency as well as periodic anal and rectal pain may be 
consistent with a prostatitis."  The examiner recommended 
that the veteran be tried on a two-week trial of 
Ciprofloxacin with his local physician, and if that is 
ineffective, that he try a more gram-positive coverage 
antibiotic with the suspicion that he veteran may have a low-
grade subclinical infection.  The examiner also stated that 
"there is some bogginess over the prostate which is 
consistent with a possible prostatitis."  

The report of the VA genitourinary examination noted the 
veteran's history of an episode of prostatitis in 1993 or 
1994 that was treated for two weeks with Septra.  The report 
also noted the veteran's complaints of occasional frequency, 
dribbling, burning and hesitancy, that is not constant but 
does affect him intermittently.  Rectal examination 
demonstrated a prostate measuring about 20 grams without 
nodularity and no tenderness whatsoever.  The assessment was 
a normal genitourinary examination.  There were no 
recommendations.  

Post-service VA audiometric testing in July 1998 showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
15
LEFT
15
10
20
25
35

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  The assessment was bilateral mild, 
high frequency sensory neural hearing loss.  The examiner 
commented that this mild hearing loss is most likely due to 
some noise exposure, and that the veteran did have a history 
of noise exposure while in the Armed Forces.  

Analysis

The first element that must be satisfied for a well-grounded 
claim is competent medical evidence of a current disability 
in the form of a medical diagnosis.  In this case, although 
the veteran claims that he has chronic bilateral hearing loss 
disorder and a chronic rectal disorder characterized by pain, 
and that he has experienced each of those disorders since 
service, the record fails to reveal diagnosis of a current 
disorder of the rectum and/or a bilateral hearing loss 
disorder for which service connection can be established.

Although a mild bilateral sensorineural hearing loss was a 
diagnosed in July 1998, clearly, neither the medical nor the 
regulatory criteria for a current hearing loss disability for 
VA compensation purposes have been met.  38 C.F.R. § 3.385 
(1999); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
Audiometric test results at the veteran's separation from 
service and following service have not shown an auditory 
threshold in excess of 35 decibels at any level tested 
between 500 and 4000 hertz; three auditory thresholds of 26 
decibels or greater at those hertz levels; or speech 
recognition scores less than 96 percent.  The regulation 
requires an auditory threshold in excess of 40 decibels at 
any level tested between 500 and 4000 hertz; three auditory 
thresholds of 26 decibels or greater at those hertz levels; 
or speech recognition scores less than 94 percent.

With respect to the claimed rectal pain disorder, no current 
diagnosis regarding a disorder of the rectum has been 
offered.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225 (1992).  Significantly, the United States Court of 
Appeals for Veterans Claims (the Court) has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

While the Board is sympathetic to the veteran's assertions 
that he currently has a hearing loss disorder and a rectal 
disorder characterized primarily by pain, he is not qualified 
to render a medical opinion and his statements cannot serve 
as competent medical evidence of a current diagnosis of a 
disorder of the rectum or substitute for satisfaction of the 
regulatory criteria for a hearing loss disability for VA 
compensation purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, if the veteran is hereafter diagnosed 
with a chronic disorder of the rectum, and/or meets the 
regulatory criteria for a current hearing loss disability for 
VA compensation purposes, he is free to resubmit his claim of 
service connection for either or both of those disorders.  
Until then, in the absence of competent medical evidence 
presently demonstrating a current disorder of the rectum or a 
current bilateral hearing loss disorder for VA compensation 
purposes, the Board must conclude that the claims of service 
connection for those disorders are not well grounded and must 
be denied.  38 U.S.C.A. § 5107.  

Since the veteran has not satisfied the initial requisite for 
a well grounded claim for service connection for a bilateral 
hearing disorder or a disorder of the rectum, namely evidence 
of a current disorder for which service connection can be 
established, we do not reach the question of whether there is 
medical evidence of a nexus between an in-service disease or 
injury and any current disability.  In that regard, the 
veteran is advised that in order to present a well-grounded 
claim of service connection for a disorder of the rectum or a 
bilateral hearing loss disorder, he must submit competent 
medical evidence showing he currently has such a disorder 
that is linked or related to service, including evidence that 
he meets the requisite criteria for VA compensation purposes 
for a bilateral hearing loss disorder.  See 38 U.S.C.A. § 
5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Since 
a well-grounded claim has not been submitted with respect to 
those claims, VA is not obligated to assist the veteran in 
the development of facts pertinent to his claim of service 
connection for a disorders of the rectum or a bilateral 
hearing loss disorder.  38 U.S.C.A. § 5107(a).

On the other hand, the Board finds that the veteran's claim 
of entitlement to service connection for prostatitis is well 
grounded.  Significantly, post-service VA medical examination 
in 1998 resulted in a medical professional's opinion that the 
veteran's "history . . . may be consistent with a 
prostatitis," and that "some bogginess [found upon 
examination] over the prostate was consistent with a possible 
prostatitis."  Taken in context, these statements provide 
the requisites for a well grounded claim for service 
connection for prostatitis, namely a medical diagnosis of a 
current prostatitis disability; medical evidence of in-
service occurrence of prostatitis; and medical evidence of a 
nexus between in-service prostatitis and the current 
disability.  

In explanation, although the VA examiner's impression of 
"possible prostatitis" was hardly a conclusive diagnosis of 
a current disability, a well-grounded claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F3rd 1264 (Fed. Cir. 
1997).  In terms of medical evidence of an in-service 
occurrence and the nexus between that in-service occurrence 
and current disability, it is important to note that the 
examiner's opinion was made in the context of the veteran's 
report of symptomatology experienced in service four years 
prior.  Although the veteran is not competent to provide a 
medical opinion, he is competent to testify as to symptoms he 
experienced.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Furthermore, although information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence [LeShore v. Brown, 8 Vet. App. 406, 409 
(1995)], the medical examiner in the instant case did provide 
additional comment in the form of an opinion that the 
veteran's history was consistent with prostatitis.  Thus, the 
Board finds that the veteran's claim for service connection 
for prostatitis constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  

Since a well-grounded claim has been submitted with respect 
to service connection for prostatitis, VA is obligated to 
assist the veteran in the development of facts pertinent to 
that claim.  The development to be undertaken will be 
discussed in the remand section below.  

Increased Rating for Left Knee Disorder

Where a disability has already been service-connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for a higher disability evaluation for a left 
knee disorder is well grounded.  38 U.S.C.A. § 5107(a).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 126 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  When making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances, see 38 C.F.R. 4.1; Schafrath, 
supra, but his current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where the question for consideration is propriety of 
the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, supra.  

The Board notes that in the instant case, there is no 
indication that there are additional records which have not 
been obtained and which would be pertinent to the present 
claims.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

Factual Background

Service medical records reveal that the veteran sustained a 
twist injury to his left knee in November 1976.  He continued 
to complain of pain and buckling of the left knee.  In August 
1988, the veteran underwent surgical intervention, including 
arthrotomy, that revealed a loose body in the intercondylar 
arch.  The body could not be localized and further attempts 
to locate the body were abandoned.  The knee was closed.  The 
operative course and post-operative recovery were uneventful.  
Subsequent records show no record of complaints or treatment 
of a left knee disorder in service.  Upon retirement 
examination in September 1996, the veteran reported that his 
left knee continued to buckle periodically, most recently due 
to impact to the outside of the knee.  It was noted that he 
had not sought treatment for the knee since 1992.  
Examination of the left knee showed full range of motion 
without weakness or deformity.  The resulting diagnosis was 
history of loose body in the left knee that was conjectured 
to be cartilage.  

Post-service medical records reveal that in July 1998, the 
veteran underwent VA joints examination of the left knee for 
compensation purposes.  The veteran reported by history that 
he injured his knee playing football prior to joining the Air 
Force, and that he sustained a subsequent injury in the Air 
Force in 1976.  It was noted that he underwent arthroscopy 
with arthrotomy in 1987, where there was a possible loose 
body, but that it was not obtained in surgery.  He complained 
of instability of the left knee approximately 2 to 3 times a 
year when he is involved in sports or walks on unsteady 
ground.  He notes that this causes him to fall to the ground, 
as well as sharp pain in the lateral knee, associated with 
some minimal swelling.  Otherwise, he did not complain of 
pain, swelling, locking, or occasional painful clicking.  

Upon examination of the left knee, it was noted that the 
veteran walked with a normal gait.  There was no swelling or 
effusion.  The veteran had full range of motion from 0 to 140 
degrees of flexion.  He had a 1+ anterior drawer, a 1+ 
Lachman's, a negative pivot shift, and a negative posterior 
drawer.  The veteran was stable to varus and valgus stress; 
there was no tenderness to palpation in the medial lateral 
joint line.  He did have minimal crepitus at the 
patellofemoral joint with flexion and extension.  X-rays 
revealed no obvious abnormality.  

The examiner's impression was that the veteran complains of 
instability of the left knee with sports activities, 
approximately 2 to 3 times per year.  The examiner noted that 
the veteran had a previous arthroscopy, that revealed no 
abnormalities, but a possible loose body.  It was noted that 
the veteran was working as a custodian, and that otherwise 
had no pain, swelling, or other limitations.  It was 
discussed that the veteran should try a brace, as well as 
avoid the activities that will cause him instability.  The 
examiner indicated that this was most likely related to the 
incident prior to going into the Air Force.  The veteran was 
advised that if it continues to cause him difficulty, he 
should "obtain an MRI to rule out a partial tear of the 
ACL," otherwise he will continue with conservative measures.  

Analysis

Knee disorders may be rated according to how range of motion 
is affected.  38 C.F.R. § 4.71a;  Diagnostic Codes 5260 and 
5261 govern the rating criteria with regard to limitation of 
motion of the knee.  Other impairment of the knee, with 
recurrent subluxation or lateral instability, is rated under 
the criteria set out in Diagnostic Code 5257.

Pursuant to Diagnostic Code 5260, limitation of flexion of 
the knee warrants a zero percent rating when flexion is 
limited to 60 degrees; a 10 percent rating when limited to 45 
degrees; and a 20 percent when limited to 30 degrees.  
Pursuant to Diagnostic Code 5261, limitation of extension of 
the leg warrants a zero percent rating when extension is 
limited to 5 degrees; a 10 percent rating when extension is 
limited to 10 degrees; and a 20 percent when limited to 15 
degrees.  

It is noted that the 1996 retirement examination and the July 
1998 VA orthopedic examination revealed that the veteran had 
normal range of motion in the left knee joint.  Consequently, 
a compensable evaluation is not warranted under either 
Diagnostic Codes 5260 or 5261. 

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 10 percent disability 
evaluation when slight, a 20 percent rating when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

It is noted that the veteran has not sought treatment for his 
left knee since 1992.  It is also noted that the July 1998 
orthopedic examination revealed that the veteran had normal 
range of motion in the left knee joint, and was stable to 
varus and valgus stress.  There was no instability noted in 
the examination report.  The veteran claimed that, in fact, 
he experienced no instability except with sports activities, 
and that this occurred approximately 2 to 3 times per year.  
Additionally, x-rays taken at the time of the examination 
were interpreted as showing no obvious deformity.  Given the 
fact that even slight recurrent subluxation or lateral 
instability have not been shown, the veteran's left knee 
disability does not warrant a compensable evaluation under 
Diagnostic Code 5257.  

Finally, the Board notes that although the veteran underwent 
arthroscopy and arthrotomy of the left knee in service, there 
is no evidence of a dislocated semilunar cartilage or its 
removal.  Consequently, Diagnostic Codes 5258 and 5259 are 
not for application to the evaluation of the veteran's left 
knee disorder.  Further, since ankylosis, malunion, nonunion, 
or genu recurvatum involving the left knee have not been 
shown Diagnostic Codes 5256, 5262, or 5263 are not for 
application either.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 and the holding of the United States Court 
of Veterans Appeals in DeLuca v Brown, 6 Vet. App. 321 
(1993).  On the July 1998 examination, the examiner disclosed 
that the veteran walked with a normal gait and that there 
were no signs of swelling, pain, or other limitations.  
Accordingly, the Board finds that a compensable rating is not 
warranted because of pain on use or any other functional 
impairment.  

The "staging" of ratings has been discussed and approved of 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
It is noted that this is the initial rating.  To that end, 
the Board notes that the 0 percent evaluation has been 
assigned for the veteran's service-connected left knee 
disorder effective from the day following the veteran's 
separation from service.  As discussed above, the Board has 
taken into consideration in our analysis, the most profound 
impairment demonstrated since the veteran's separation from 
service, and has found that the objective evidence does not 
meet or approximate the criteria for a compensable evaluation 
for that disorder during any of the time in question.  
Fenderson, Id.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for his service-connected left 
knee disorder.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (1999).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's left knee 
disorder, but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
for the left knee disorder.  The veteran has not required 
hospitalization or frequent treatment for this disability, 
nor is it shown that it otherwise so markedly interferes with 
his employment as to render impractical the application of 
regular schedular standards.  For the reasons noted above, 
the Board concludes that the impairment resulting from the 
veteran's service-connected left knee disability is 
adequately compensated by the schedular rating.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

Entitlement to service connection for rectal pain is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

The claim of entitlement to service connection for 
prostatitis is well grounded.  To this extent only, the 
appeal is granted.

Entitlement to a compensable evaluation for a left knee 
disorder is denied.  


REMAND

Having found the veteran's claim for service connection for 
prostatitis well grounded, the Board believes that the duty 
to assist under 38 U.S.C.A. § 5107(b) requires additional 
development prior to the final adjudication of this claim.  
Specifically, the Board would note that the physician who 
examined the veteran in July 1998 indicated that there was 
some evidence found on examination that was consistent with a 
possible prostatitis.  In conjunction that examination, the 
veteran was advised to begin a trial of medication therapy 
with a local physician.  The Board believes that any current 
medical records pertaining to that or any other treatment 
would be critical to the evaluation of the veteran's claim.   

The Board notes further that the veteran has not been 
afforded an examination since 1998, and has not had an 
examination by a VA physician who has had the benefit of a 
review of the medical evidence contained in the veteran's 
claims folder, for the purpose of obtaining an opinion on the 
subject of whether the veteran has a current prostatitis 
disorder.  The Board believes that such an examination is 
necessary so that the Board may make a decision that is a 
fully informed one.  The appellant is hereby notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  

The case is REMANDED to the RO for the following action:

1. The veteran should be asked to furnish 
the names of any medical care providers 
who have treated him for his alleged 
prostatitis since service.  After 
obtaining any necessary authorization from 
the veteran, the RO should request from 
any medical care provider(s) identified by 
the veteran complete copies of the 
veteran's medical records from 1996 to the 
present.  The RO should also afford the 
veteran the opportunity to submit 
additional evidence in support of his 
claim.

2.  The RO should schedule the veteran for 
an examination by an appropriate 
specialist, to determine the nature and 
extent of any prostate disorder.  All 
indicated tests and studies should be 
performed.  The veteran's claims file 
should be made available to the examiner, 
and the examiner should note its review on 
the report of examination.  The examiner 
is requested to review the claims folder 
and provide an opinion, with complete 
rationale and without resort to 
speculation, as to whether the veteran has 
a current active prostatitis disability, 
and, if so, whether it is unlikely, at 
least as likely as not, or likely, that 
any such disorder, if found, is related to 
his period of service.  

3.  When this development has been 
completed, the RO should review the claim 
to ensure that the requested development 
has been completed to the fullest extent 
possible.  The RO should then adjudicate 
the veteran's claim of entitlement to 
service connection for prostatitis.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a copy of a supplemental 
statement of the case, and be given an 
opportunity of responding thereto.  The 
case should then be returned to the Board 
for further appellate consideration.  

No action by the veteran is required until he receives 
further notice.  The purpose of this remand is to ensure due 
process, and assist the veteran in the development of his 
claim.  The Board intimates no opinion, legal or factual, as 
to the disposition warranted in the case pending completion 
of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

